In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
      ___________________________
           No. 02-21-00015-CV
      ___________________________

IN RE ANNA SPOHN WELCH MARSH, Relator


              Original Proceeding
  355th District Court of Hood County, Texas
          Trial Court No. D2019135


    Before Bassel, Birdwell, and Walker, JJ.
     Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.     Accordingly, relator’s petition for writ of

mandamus is denied.

      This court’s January 19, 2021 stay order is vacated.

                                                     Per Curiam

Delivered: March 2, 2021




                                          2